Citation Nr: 1119875	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  03-24 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for scoliosis. 

2.  Entitlement to a rating in excess of 10 percent for a somatoform disorder with complaints of low back pain.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue, Associated Counsel 

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1989 to November 1989, and served on active duty from January 1991 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In September 2005, December 2007, and July 2009 the Board remanded this matter for additional development.

The entitlement to service connection for scoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  The Veteran's somatoform disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as anxiety, depression, hallucinations, suicidal ideation, and sleeping problems.

3.  The Veteran is unable to secure and maintain substantially gainful employment due to the severity of his service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for an rating of 70 percent for somatoform disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9421 (2010).
 
2.  The criteria for an award of a TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claims for service connection and increased rating were received in October 2001.  He was notified of the provisions of the VCAA by the RO in correspondence dated in December 2001, October 2005, July 2006, January 2008 and July 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  

Thereafter, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in June 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records, all relevant VA and private treatment records, and Social Security Administration record pertaining to his claims have been obtained and associated with his claims file.  He has also been provided with multiple VA medical examinations to assess the current state of his service-connected somatoform disorder and the etiology of his claimed low back disabilities.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the Veteran was assigned a 10 percent disability rating for somatoform disorder under Diagnostic Code 9421, effective upon separation from service.  

(CONTINUED ON NEXT PAGE)







General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
40
?
?
?
31
Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, is defiant at home, and is failing at school).
30
?
?
?
21
Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Court in Rice v. Shinseki held that a request for a TDIU, whether expressly raised or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  22 Vet. App. 447, 453-454 (2009). In determining the effective date of the TDIU award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim for TDIU or for an increased rating for a service connected disability, and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); Rice, 22 Vet. App. 447.

Factual Background

The Veteran was granted service connection on separation from active service based on a diagnosis of somatoform disorder. 

In an April 2002 VA examination, the Veteran reported difficulty getting a good night's sleep because of his pain and discomfort throughout the night, that he spends most of his time watching television and reading, that he has visions, and that he has three friends who visit with him regularly.  He stated that he drank an "occasional " beer, but then estimated that he might drink a case of beer a week.  He had a driver's license, and drove himself when he needed to go somewhere.  He denied any history of temper problems or aggressive behavior and denied any history of suicidal ideation.  He stated that from time to time he gets fairly anxious about things, however, he also stated that he gets upset "thinking about death."  He reported he gets somewhat nervous in crowds and that he avoids gatherings with large groups of people, but he attends church regularly.  He indicated he wanted to be an actor or write screen plays, but that as a back-up he wanted to do financial planning.  The examiner noted that his plans were completely unrealistic, to the point of being almost delusional.  The Veteran denied experiencing any major cognitive disruption, and reported no problems with memory, reasoning, or being patients, and stated that he had not noticed any problems with his concentration or attention span.  Upon examination, the examiner noted he was oriented and alert, had relevant and coherent manner, and his verbal comprehension and abstracting ability appeared to be within normal limits.  The examiner diagnosed generalized anxiety disorder, and assigned a GAF score of 70. 

In a November 2003 VA progress note, the Veteran stated that he was under "a lot of stress" because he cannot find a job due to his injuries, so there is no point living.  He expressed a desire to rob a bank or steal something.  He reported depressed mood, anhedonia, nihilism, poor concentration, poor appetite, eating only one meal daily, poor sleep, and suicidal ideation with thoughts of driving off the bridge.  He complained of back, knee and ankle pain.  He indicated that he was employed as a barber on base which required standing all day and that his body could not tolerate this.  He also stated he had been assigned to vocational rehab but that he could not learn the things they were trying to teach him.  The examiner diagnosed major depressive disorder, single episode, and assigned a GAF score of 51. 

A January 2004 VA progress note reports the Veteran was hospitalized because he had been talking to himself about suicide and walking through the woods by himself.  He reported that he had been having thoughts of suicide often, at least for a year, and that he also endorsed thoughts of hurting others, because they were doing well and were financially stable.  He reported difficulty sleeping, both with falling and remaining asleep, poor appetite, anhedonia and difficulty concentrating.  He stated he was attending vocational rehab program and that he was failing several courses because of his difficulty concentrating.  He stated he had significant financial stressors including difficulty finding work because of his chronic back pain.  Upon examination, he was poorly groomed, his clothing was dirty, and he was wearing military paraphernalia.  He was cooperative but at times slightly inappropriate, glaring at the examiner, with normal speech rage, normal volume, normal motor control, bad mood, depressed affect, feelings of hopelessness, linear thought processes, no current suicidal ideation but stated that does not know what will happen tonight.  He also described visual hallucinations of white things carrying him to different rooms in his home.  Insight and judgment were impaired.  The diagnosis was depression with history of major depressive disorder and generalized anxiety disorder.  The assigned GAF score was 30. 

In a February 2004 VA progress note, the Veteran reported he no longer felt depressed, but that he has continued difficulty with concentration and he quit his classes because of this.  He also reported he only rarely saw visions now, but that he continued to have anxiety and a sense of dread.  He denied thoughts of harm to self or others, and reported going to church regularly.  The examiner diagnosed major depressive disorder, single episode, partial remission, generalized anxiety disorder, and schizotypal versus antisocial personality disorder, and assigned a GAF score of 65. 

During an April 2004 VA psychiatric follow-up the Veteran reported he was frustrated with his financial situation, and that he failed his insurance exam twice.  He also reported a fair mood overall, and period of self defeating thoughts but no associated nerovegitative symptoms of depression.  He reported no further images, visions, or hallucinations of any form.  Upon examination the examiner found he was awake, alert, well groomed, more cooperative and interactive, normal speech rate and volume, good mood with slightly restricted affect, goal directed thought processes, no suicidal, homicidal ideation or audio or visual hallucination.  He reported paranoia and being hypervigilant at his home.  The examiner also noted impaired insight and judgment.  The examiner diagnosed major depressive disorder, single episode, full remission, generalized anxiety disorder, and schizotypal personality disorder, and assigned a GAF score of 65. 

In an April 2004 VA progress note, the Veteran reported that he had started classes for vocational rehab but found he was not successful as there were distractions in his personal life and he did not find he could concentrate.  He also indicated he had trouble maintaining interest in the subject matter and thought that he would really have been better off in another area of preparation.  

In VA progress notes dated from April to October 2004 the Veteran continued to complain of problems sleeping, with disturbing dreams about war.  He denied suicidal or homicidal ideation and audio or visual hallucinations.  He indicated he enjoys fishing.  The assigned GAF scores were 65.  

In a June 2004 and October 2005 VA progress note the Veteran reported he was "doing okay" and stated that he was having "visions" again.  

In VA progress notes dated from September to December 2005 the Veteran continued to deny suicidal or homicidal ideation and audio or visual hallucinations.  The assigned GAF scores were 65.  

During a February 2006 VA examination, the Veteran reported he was inactive, had no interests, and lived in social isolation.  He reported he took care of his son until the mother returns from work, and that he and his girlfriend did "nothing" together.  He stated he seldom drove because he was drowsy from psychotropic medication, and he had a low appetite.  He reported persistence sleep disturbance.  He admitted to occasional thoughts of suicide without intent and without plans.  

Upon examination, the examiner noted he was oriented and had calm and flat affect, slow speech, low energy level, organized thoughts, goal-directed thought process, odd perceptual experiences and occasions of having unusual thoughts, and occasional thoughts of suicide.  The examiner noted his emotional impairments negatively affect interpersonal relationships and work performance.  The examiner noted that the Veteran identified two pain symptoms, not the four required for the diagnosis of somatization disorder, but that he described one pseudoneurological symptom as required for the somatization disorder diagnosis.  He stated he had severe depression.  The examiner noted that the information he shared in the interview met the criteria for schizotypal personality disorder.  The symptoms associated with this diagnosis were a pervasive pattern of social and interpersonal deficits that included emotional detachment from others, and perceptual distortions such as feeling that someone was  "grabbing" him, as well as fleeting visions, odd thinking, odd behavior , wearing heavy, dark clothing on summer days, excessive social anxiety, and an absence of social relationships.  The diagnosis was major depressive disorder, severe with psychotic features, and pain disorder associated with other psychological factors and a general medical condition.  The examiner also diagnosed schizotypal personality disorder, and assigned a GAF score of 35.  

In VA progress notes dated from March to June 2006, the Veteran was noted to have depression, which improved, no suicidal thoughts, and continued visions.  Upon examination, he was alert, with bushy beard, poorly groomed, poor eye contact, mood "up and down" with restricted affect, and impaired insight and judgment.  

In an October 2006 VA opinion, the psychologist stated that the Veteran has had deterioration of psychological function over the past few years with various diagnoses and GAF scores ranging from 70 to 35.  The examiner noted that major depression developed in reaction to his significant decline in overall functioning, his lack of progress in mental health treatment, his persistent pain, and his knowledge of actual disk damage does not account for his perceived severe pain.  The physician stated that his major depressive disorder cannot be separated from his somatoform disorder.  The psychologist also stated it was as likely as not that the major depressive disorder is linked to the schizotypal personality disorder.  

During a July 2008 VA examination, the Veteran reported his major symptom as pain, he denied suicidal or homicidal thoughts, and he presented in dark glasses with fair hygiene.  The examiner noted he was oriented, with no complaints of memory loss or obsessive and ritualistic behavior.  His speech was of low volume, devoid of irrelevant or illogical content, and he had intact sensorium, dampened psychomotor activities, linear and logical cognitions, no panic attacks, depression, no impaired impulse control, and no sleep problems.  The examiner noted issues of employment and unemployment as well as time lost from work implies poor employment functioning.  The diagnoses were major depressive disorder, severe with psychotic features, somatization disorder, and schizotypal personality disorder.  The assigned GAF score was 38.  The examiner noted major impairment in occupational and social functioning is evident.  


Analysis

Based upon the evidence of record, the Board finds the Veteran's service-connected somatoform disorder is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The evidence indicates symptoms, such as suicidal ideation, depression affecting the ability to function, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships, as well as, impaired judgment and insight and chronic sleep impairment, which have persisted throughout the course of this appeal.  The Veteran experienced these symptoms while retaining continued family relationships by caring for his son.  Therefore, the Board finds that entitlement to an increased 70 percent rating, but no higher, for somatoform disorder is warranted, effective from the date of the Veteran's original claim on October 25, 2001.

However, competent medical evidence does not support the assignment of a total rating for somatoform disorder.  The Board finds there is no probative evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Veteran cares for his child, was pleasant and cooperative, and exhibited good, logical speech.  Although the Veteran has exhibited symptoms of persistent delusions or hallucinations, the Board find no evidence of a total occupational and social impairment due to somatoform disorder symptoms such as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name. 

The Board notes that the GAF scores of 35 to 70, reflected in VA treatment records and examination reports from April 2002 to July 2008, suggest a significant impairment.  A GAF of 31 to 40 is indicative of major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, is defiant at home, and is failing at school).  The Board finds that that these GAF scores are consistent with the reported symptomatology--to include suicidal ideation and serious impairment in social and occupational functioning-- and, thus, is also consistent with an impairment contemplated by a 70 percent rating.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment shown to be more consistent with a 70 percent rating.

For all the foregoing reasons, the Board has determined that a 70 percent rating, but no higher, is warranted for the Veteran's service-connected somatoform disorder. 

An extra-schedular evaluation under 38 C.F.R. § 3.321 has been considered. However, the impairment associated with the somatoform disorder is adequately considered by the diagnostic codes applied.  The medical evidence shows deficiencies in most areas, and Diagnostic Codes 9421 specifically considers this type of impairment.  Thus, the evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In November 2002 the Veteran submitted a letter from his employer stating that the Veteran was having great difficulty completing his tasks as a barber.  He continuously needed to take a break and sit down, in a profession that requires prolonged standing.  The employer stated that the Veteran was no longer able to perform the tasks required in this line of employment.  

The schedular requirements for eligibility for a TDIU are met in this case, as the Veteran presently is receiving disability compensation of 70 percent for somatoform disorder.  This meets the schedular criteria for one service-connected disability currently rated at a minimum of 70 percent.  38 C.F.R. § 4.16(a).  The dispositive issue therefore is whether the Veteran is unable to secure and maintain gainful employment as a consequence of these service-connected disabilities.

In a November 2003 VA progress note, the Veteran stated that he had been assigned to vocational rehabilitation but stated that he cannot learn the things they were trying to teach him. 

In a January 2004 VA progress note, the Veteran reported difficulty concentrating.  He reported difficulty finding work due to his chronic back pain. 

In a February 2004 VA progress note, the Veteran reported continued difficulty with concentration and that he quit his vocational rehab program because of this. 

During an April 2004 VA psychiatric follow-ups, the Veteran reported he failed his insurance examination twice, and that he had started classes again for vocational rehab, but that he had distractions in his personal life and he could not concentrate.  

In an April 2007 private vocational and rehabilitation evaluation, the examiner noted that the Veteran's significant physical and psychological problems prohibit him from productively using his certain education abilities.  He noted that his significant physical conditions including chronic pain with increased pain with activity and psychological problems including depression, anxiety, and psychotic features, prevent him from maintaining adequate concentration, pace and persistence, meeting normal/expected work production requirements, handling stressors of daily living and maintaining a sufficient energy level, which are all necessary to sustaining employment. 

During a July 2008 VA examination, the examiner noted major occupational and social functioning evident.  

Resolving all doubt regarding the Veteran's ability to function in a work setting in his favor, the Board finds that the preponderance of the evidence shows that his service-connected somatoform disease has prevented him from obtaining and/or maintaining substantially gainful employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b) (It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled); see also Gilbert v. Derwinski, 1 Vet. App. 49(1990).  Therefore, a grant of TDIU is warranted. 


ORDER

Entitlement to a rating in excess of 70 percent for a somatoform disorder with complaints of low back pain is allowed, subject to the law and regulation governing the criteria for award of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.

The Veteran is seeking service connection for a low back disability to include scoliosis diagnosed in service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Service treatment records (STR) indicate continuous complaints of low back pain with no objective findings.  Examination reports dated in April and October 1989 are silent for any back abnormalities or complaints.  In an April 1992 STR, the Veteran reported to sick call complaining of middle lower back pain over three days after lifting boxes, the examiner diagnosed low back strain.  During an April 1992 follow-up, the examiner diagnosed L5 strain versus disc problem.  A July 1992 service treatment record reported that except for mild rotational scoliosis, there were normal curvatures of the back, level pelvis, and normal MRI findings.  Upon examination, the examiner noted full range of motion, tenderness to palpation for the L5-S1 and at left posterior superior iliac spine, heel and toe walk ok, normal gluteal tone, no tenderness to palpation in route of sciatic, and straight leg reflex, Leagues, and Babere bilaterally negative.  The examiner noted subjective complaints with no objective findings clinically.  In a subsequent July 1992 service psychological evaluation, the examiner diagnosed subacute/chronic back pain without objective physical findings and rule out somatization.  In a May 1992 service treatment record, the examiner again noted mild scoliosis with level pelvis and no tenderness to palpation except at left buttock in route sciatica.  

In a Medical Board report dated in September 1992, the Veteran was found to have somatoform pain disorder and separated from active service. 

A May 1992 MRI report noted normal alignment of the lumbar vertebra.  

A December 2001 VA X-ray report found minimal dextroscoliosis at the thoracolumbar junction.  

During May 2002 VA examination, the Veteran reported episodes of pain which have recurred since his injury in the service, and in more recent years have gotten more frequent and more intense.  The Veteran also reported that long period of standing, or any lengthy walking will increase his pain and the reason why he quit his job as a barber in 2001.  An X-ray report from that time found no acute osseous abnormality involving the lumbar spine.  The examiner diagnosed mechanical low back pain.  

In a December 2003 VA progress note, the examiner noted the Veteran had ongoing lower back pain, and that his previous back examination was normal except for slight scoliosis.  On examination, the examiner noted some slight scoliosis that might be muscle spasms with some limitation of flexion.  

During a February 2006 VA examination, the examiner noted that the Veteran has a minimal disc bulge at L4-5, which is likely to be minimal, if any, clinical consequence.  The examiner noted it was more likely that he has lumbar strain with significant evidence of symptom magnification.  He further reported that the diagnosis of lumbar strain frequently indicates that one has no objective evidence of anatomical defect causing pain in the low back.  

In a May 2006 VA opinion, the physician reported that he believed that the February 2006 examiner believes that there is no back disability.  He also noted that there is an absence of chronicity of the stated symptoms, leading to the conclusion that his current complaints are unrelated to low back complaints experienced while in service. 

In an August 2008 VA examination, the examiner noted that the Veteran complained of intermittent low back pain since 1993.  The examiner diagnosed thoracic scoliosis and lumbar back pain. The examiner opined that his thoracic scoliosis has nothing to do with his lumbar back pain, and further scoliosis tends to be developmental, i.e., not caused by an injury to event.  The examiner went on to say that his current thoracic scoliosis is not related to his time in service.  

Congenital or developmental abnormalities are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, VA's General Counsel has held, that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c). See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Although the May 2006 and August 2006 VA examiners determined the Veteran's scoliosis was not related to his claimed in-service back injury, neither physician addressed whether his scoliosis was aggravated by his service.  As such, another VA opinion is necessary. 


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers, VA and non-VA, who treated the veteran for a lumbar spine disorder.  After the Veteran has signed the appropriate releases, those records not already found within the claims folder should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA orthopedic examination to determine whether the scoliosis noted in service was aggravated in service.  All indicated tests and studies are to be performed, and a comprehensive social and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.   

Following a review of the claims folder, examination o the Veteran, and using sound medical principles, the physician is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability of greater) that the Veteran's lumbar spine disability is caused or aggravated by his active service. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


